Case 1:20-cv-03271-SKC Document 5 Filed 11/17/20 USDC Colorado Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                        U.S. Magistrate Judge S. Kato Crews



 Civil Action No. 1:20-cv-03271-SKC

 TORRENCE BROWN-SMITH
        Plaintiff,
 v.

THE BOARD OF TRUSTEES OF THE UNIVERSITY OF NORTHERN COLORADO,

        Defendant.


                                 ORDER OF RECUSAL


       A judge must recuse from a matter where “his impartiality might reasonably be

questioned.” 28 U.S.C. § 455(a). The provision is self-enforcing on the part of the judge.

In re McCarthey, 368 F.3d 1266, 1269 (10th Cir. 2004). “In determining whether a judge

should recuse under §455(a), the issue is not whether the judge is impartial in fact, but

rather, whether a reasonable man might question his impartiality under all

circumstances.” United States v. Gigax, 605 F.2d 507, 511 (10th Cir. 1979); Webbe v.

McGhie Land Title Co., 549 F.2d 1358, 1361 (10th Cir. 1977).

       The undersigned served on Defendant’s Board of Trustees from December 2014

to about August 2018. While I do not believe my former service on the Board of Trustees

creates a circumstance for recusal, coupling that with my current involvement with the

University and certain of its initiatives involving its students, I have determined my

impartiality might reasonably be questioned by others under these circumstances.

       Accordingly, IT IS ORDERED I hereby recuse myself from any further service in

this matter.
                                            1
Case 1:20-cv-03271-SKC Document 5 Filed 11/17/20 USDC Colorado Page 2 of 2




       IT IS FURTHER ORDERED the Clerk of Court shall cause this case to be randomly

reassigned to another judicial officer.



       DATED: November 17, 2020.

                                              BY THE COURT:



                                              __________________________
                                              S. Kato Crews
                                              U.S. Magistrate Judge




                                          2
